


Exhibit 10.3


RESTRICTED STOCK UNIT AGREEMENT


Name of Ashland:                Ashland Inc.


Name of Participant:                _________________________________


Name of Plan:                2015 Ashland Inc. Incentive Plan


Number of Restricted Stock Units:        _________________________________


Vesting Dates:                _________________________________




Date of Award:                ________________________, 20_____


Ashland Inc. (“Ashland”), hereby awards to the above-named Participant
(hereinafter called the “Participant”) ____________________ Restricted Stock
Units (the “Award”) pursuant to the 2015 Ashland Inc. Incentive Plan
(hereinafter called the “Plan”) and this Restricted Stock Unit Agreement
(“Agreement”), in order to provide the Participant with an additional incentive
to continue his/her services to Ashland and to continue to work for the best
interests of the Ashland. Each Restricted Stock Unit represents the contingent
right (as set forth herein) of Participant to receive a share of Ashland Common
Stock, par value $0.01 per share, on the Vesting Date.


Ashland confirms this Award to the Participant, as a matter of separate
agreement and not in lieu of salary or any other compensation for services, of
the number of Restricted Stock Units set forth above, subject to and upon all
the terms, provisions and conditions contained herein and in the Plan.
Capitalized terms used but not defined in this Agreement shall have the meanings
given such terms in the Plan.


The applicable number of Restricted Stock Units set forth above will become
vested, provided that the Participant remains in the continuous employment of
Ashland through the Vesting Dates set forth above. Except as otherwise provided
below or unless otherwise determined and directed by the P&C Committee of
Ashland, in the case of the Participant’s termination for any reason prior to a
Vesting Date, all Restricted Stock Units which have not vested will be
forfeited.


Notwithstanding the foregoing, and notwithstanding any provision of Section
12(A) of the Plan to the contrary, this Award shall be treated as follows in the
event of a Change in Control prior to a Vesting Date and while the Participant
remains employed by Ashland:
(a) If the Award is assumed, continued, converted or replaced by the surviving
or resulting entity in connection with the Change in Control, then the Award
shall continue to vest subject to the Participant’s continued employment through
the Vesting Dates; provided that any outstanding unvested Restricted Stock Units
will immediately vest upon the termination of the Participant’s employment by
Ashland without “Cause” and not as a result of the Participant’s Disability or
death during the one-year period commencing on the date of the Change in
Control. For purposes of this Agreement, “Cause” shall mean (i) the willful and
continued failure of the Participant to substantially perform his or her duties
with Ashland or a subsidiary (other than such failure resulting from the
Participant’s incapacity due to physical or mental illness), (ii) willful
engaging by the Participant in gross misconduct materially injurious to Ashland
or a subsidiary, or (iii) the Participant’s
Personal and Confidential



--------------------------------------------------------------------------------




conviction of or the entering of a plea of nolo contendre (or similar plea under
the law of a jurisdiction outside the United States) to the commission of a
felony (or a similar crime or offense under the law of a jurisdiction outside
the United States).


(b) If the Award is not assumed, continued, converted or replaced by the
surviving or resulting entity in connection with the Change in Control, then any
outstanding unvested Restricted Stock Units subject to the Award will
immediately vest upon the date of the Change in Control.


For purposes of this Agreement, the Award will not be considered to be assumed,
continued, converted or replaced by the surviving or resulting entity in
connection with the Change in Control unless (i) the Award is adjusted to
prevent dilution of the Participant’s rights hereunder as a result of the Change
in Control, and (ii) immediately after the Change in Control, the Award relates
to shares of stock in the surviving or resulting entity which are publicly
traded and listed on a national securities exchange.


Notwithstanding the foregoing, the P&C Committee may, in its sole discretion,
provide for accelerated vesting of the Award at any time and for any reason.


The shares of Common Stock underlying any Restricted Stock Units that become
vested pursuant to this Agreement in connection with a Change in Control will be
delivered within 30 days after such Restricted Stock Units become vested as
provided herein; provided, however, that to the extent necessary to comply with
Section 409A of the Code, any such vested Restricted Stock Units shall be
delivered upon the earlier of (i) within 30 days after the Vesting Date; (ii)
within 30 days after the Participant’s separation from service (within the
meaning of Section 409A of the Code) or, if the Participant is a specified
employee (as determined by Ashland in accordance with Section 409A of the Code),
within 30 days after the first business day that is at least six months after
the Participant’s separation from service; or (iii) within 30 days after the
occurrence of a Change in Control that constitutes a “change in control event”
within the meaning of Treasury Regulation § 1.409A-3(i)(5).


While this Award is outstanding, on each date that cash dividends are paid to
holders of Common Stock, the Participant will be credited with a number of
additional Restricted Stock Units (which shall be subject to all the terms and
conditions of this Agreement and the Plan), determined as (1) the product of the
number of outstanding Restricted Stock Units held by the Participant as of the
date of record for such dividend times the per share cash dividend amount,
divided by (2) the closing stock price of Common Stock on the NYSE Composite
Tape on the date of record for such dividend. Such additional Restricted Stock
Units will be subject to the same vesting conditions and restrictions as the
underlying Restricted Stock Units to which they relate.
The Restricted Stock Units and the Participant’s rights under this Agreement may
not be sold, assigned, transferred, pledged, or otherwise encumbered.
When the Restricted Stock Units are paid, the Participant will owe applicable
federal income and employment taxes and state and local income and employment
taxes. The number of shares issued will be netted down to cover the taxes owed.
Nothing contained in this Agreement or in the Plan shall confer upon the
Participant any right to continue in the employment of, or remain in the service
of, Ashland or its subsidiaries.
Information about the Participant and the Participant’s participation in the
Plan may be collected, recorded and held, used and disclosed by and among
Ashland, its subsidiaries and any third party Plan administrators as necessary
for the purpose of managing and administering the Plan.




Personal and Confidential

-2-





--------------------------------------------------------------------------------




The Participant understands that such processing of this information may need to
be carried out by Ashland, its affiliates and subsidiaries and by third party
administrators whether such persons are located within the Participant’s country
or elsewhere, including the United States of America. By accepting this Award,
the Participant consents to the processing of information relating to the
Participant and the Participant’s participation in the Plan in any one or more
of the ways referred to above.
The Participant consents and agrees to electronic delivery of any documents that
Ashland may elect to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other award made or offered under the Plan. The
Participant understands that, unless earlier revoked by the Participant by
giving written notice to Ashland Inc. at 50 E. RiverCenter Blvd., Covington, KY
41011 Attention: Shea Blackburn, this consent shall be effective for the
duration of the Award. The Participant also understands that the Participant
shall have the right at any time to request that Ashland deliver written copies
of any and all materials referred to above at no charge.
This Award is granted under, and is subject to, all the terms and conditions of
the Plan, including, but not limited to, the forfeiture provision of Section
16(H) of the Plan. In consideration of this Award, the Participant agrees that
without the written consent of Ashland, the Participant will not (i) engage
directly or indirectly in any manner or capacity as principal, agent, partner,
officer, director, employee or otherwise in any business or activity competitive
with the business conducted by Ashland or any of its subsidiaries; or (ii)
perform any act or engage in any activity that is detrimental to the best
interests of Ashland or any of its subsidiaries, including, without limitation,
(aa) solicit or encourage any existing or former employee, director, contractor,
consultant, customer or supplier of Ashland or any of its subsidiaries to
terminate his, her or its relationship with Ashland or any of its subsidiaries
for any reason, or (bb) disclose proprietary or confidential information of
Ashland or any of its subsidiaries to third parties or use any such proprietary
or confidential information for the benefit of anyone other than Ashland and its
subsidiaries (the “Participant Covenants”), provided, however, that section (ii)
above shall not be breached in the event that the Participant discloses
proprietary or confidential information to the Securities and Exchange
Commission, to the extent necessary to report suspected or actual violations of
U.S. securities laws, or the Participant’s disclosure of proprietary or
confidential information is protected under the whistleblower provisions of any
applicable law or regulation. The Participant understands that if he or she
makes a disclosure of proprietary or confidential information that is covered
above, he or she is not required to inform Ashland, in advance or otherwise,
that such disclosure(s) has been made.
Notwithstanding any other provision of the Plan or this Agreement to the
contrary, but subject to any applicable laws to the contrary, the Participant
agrees that in the event the Participant fails to comply or otherwise breaches
any of the Participant Covenants either during the Participant’s employment or
within twenty-four (24) months following the Participant’s termination of
employment with Ashland or its subsidiaries for any reason: (i) Ashland may
eliminate or reduce the amount of any compensation, benefit, or payment
otherwise payable by Ashland or any of its subsidiaries (either directly or
under any employee benefit or compensation plan, agreement, or arrangement) to
or on behalf of the Participant in an amount up to the total amount paid (or
closing stock price of Common Stock on the payment date multiplied by the number
of shares of Common Stock awarded) or payable to the Participant under this
Agreement; and/or (ii) Ashland may require the Participant to pay Ashland an
amount up to the total amount paid (or closing stock price of Common Stock on
the payment date multiplied by the number of shares of Common Stock awarded) to
the Participant under










Personal and Confidential

-3-





--------------------------------------------------------------------------------




this Agreement; in each case together with the amount of Ashland’s court costs,
attorney fees, and other costs and expenses incurred in connection therewith.
This grant of Restricted Stock Units is subject to the Participant’s on-line
acceptance of the terms and conditions of this Agreement through the Fidelity
website. The right to the Restricted Stock Units under the Plan shall expire if
not accepted by __________________.
By accepting the terms and conditions of this Agreement, the Participant
acknowledges receipt of a copy of the Plan, Prospectus, and Ashland’s most
recent Annual Report and Proxy Statement (the “Prospectus Information”). The
Participant represents that he or she is familiar with the terms and provisions
of the Prospectus Information and hereby accepts this Award on the terms and
conditions set forth herein and in the Plan, and acknowledges that he or she had
the opportunity to obtain independent legal advice at his or her expense prior
to accepting this Award.




IN WITNESS WHEREOF, Ashland Inc. has caused this instrument to be executed and
delivered effective as of the day and year first above written.


Ashland Inc.
                


By:    ________________________________


Name:    ________________________________
                
Title:     ________________________________




















































Personal and Confidential

-4-



